Citation Nr: 0906525	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Jurisdiction over the case was subsequently 
transferred to the RO in Columbia, South Carolina.  


REMAND

In his March 2005 substantive appeal, the Veteran requested a 
hearing before the Board in Washington, D.C.  In February 
2009, he revised his request and requested a Board hearing at 
the RO in Columbia, South Carolina..  Since such hearings are 
scheduled by the RO, the case is REMANDED for the following 
action:

The Veteran should be scheduled for a 
Board hearing at the Columbia RO in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




